UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4180



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ALBERTO   SANMIGUEL,   JR.,       a/k/a   Alberto
Sanmiguel, a/k/a Big Albert,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:04-cr-00255)


Submitted:   September 24, 2007           Decided:   October 11, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alberto Sanmiguel, Jr., pled guilty to conspiracy to

possess with intent to distribute marijuana and two counts of

possession with intent to distribute marijuana, in violation of 21

U.S.C. §§ 841, 846 (2000).   The district court found Sanmiguel was

a leader or organizer of a conspiracy consisting of at least five

members and therefore found a four-level enhancement to Sanmiguel’s

offense level was proper pursuant to U.S. Sentencing Guidelines

Manual (“USSG”) § 3B1.1(a) (2005).     The court sentenced Sanmiguel

to 151 months’ imprisonment, at the bottom of the applicable

sentencing guidelines range, and Sanmiguel appealed.     Finding no

error, we affirm.

          On appeal, Sanmiguel contests only the USSG § 3B1.1(a)

enhancement.   We review the district court’s determination of the

defendant’s role in the offense for clear error.    United States v.

Sayles, 296 F.3d 219, 224 (4th Cir. 2002).         To qualify for a

four-level increase under § 3B1.1(a), a defendant must have been

“an organizer or leader of a criminal activity that involved five

or more participants or was otherwise extensive.”    After reviewing

the relevant materials, including the transcript of the sentencing

hearing, we find no clear error in the district court’s application

of the four-level enhancement for Sanmiguel’s leadership role.

          Accordingly, we affirm Sanmiguel’s sentence. We dispense

with oral argument because the facts and legal contentions are


                               - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -